Title: James Madison to Jared Sparks, 30 May 1827
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 30. 1827
                            
                        
                        Your letter of the 22d. has been duly received. I concur, without hesitation, in your remarks on the Speech
                            of 73 pages, and in the expediency of not including it among the papers selected for the press. Nothing but an extreme
                            delicacy towards the author of the Draft, who no doubt, was Col: Humphreys, can account for the respect shewn to so
                            strange a production. I have not yet found either the letter of Jany. 1789. or any answer to it. Should this continue to
                            be the case, a view of the former may be desirable as an aid to my recollections which are at present very imperfect.
                        I thank you, Sir, for the dates of the Recorded Letters from Genl Washington to me. Of these I do not find
                            on my files, those noted in the annexed list; some of which I should be particularly glad to see; unless the answers to
                            them should be among the letters you are forwarding, and should prove sufficient for my purpose. My files contain, besides
                            a number of short notes asking interviews &c. twenty odd letters from the General, which it appears from your
                            communication, are not in his Letter Book. Some of these are of an importance and delicacy, which have hitherto kept them
                            from every eye but my own; no occasion before the present, having even raised the question, how far the seal might be
                            properly removed from them. It is not easy, considering the exactness of Genl. Washington in preserving copies of his
                            letters, to account for such a deficiency in his Register. Was it his intention that the letters should not be preserved?
                            or were they separately preserved, without being entered in the Book? and in this case, may they not yet be found? Perhaps
                            a clew may be furnished by a circumstance noted in a letter I received from Judge Washington some years ago. Wishing to
                            supply the chasm in the retained copies of my letters to his Uncle, I requested the favor of having copies from the source
                            in his possession. In his answer, he was led to remark that--"the papers sent to the Chief Justice, and which are still in
                            Richmond, have been very extensively mutilated by Rats, and otherwise much injured by damps, as he not long since informed
                            me." It seems in every view not amiss that the condition of these papers should be adverted to before the prolix trouble
                            of copies from my files be incurred.
                        My letters from the files of Genl. W. when received, and compared with those of which I have preserved
                            copies, may shew whether the former are short of the number written to him, and thence perhaps throw some light on his
                            views with respect to some parts of our correspondence, with the uncertainty nevertheless arising from the casualties at
                            Richmond.
                        I need not repeat the general disposition, expressed when I had the pleasure of your call at Montpellier, to
                            favour by all the proper means in my power, not only your object of doing full justice to the very interesting trust you
                            have assumed regarding the papers of Genl. W., but your other object also, of composing an authentic history, of our
                            Revolution, the most pregnant, probably of all political events, with beneficent influences on the Social order of the
                            world, and having therefore the highest of claims on the historical Pen. I offer you Sir the expression of my esteem
                            & my cordial respect 
                        
                            
                                James Madison
                            
                        
                    Dates of letters from Genl. W. to J. M. on the files of the former, and not of the latter.
                        Ocr. 1785
                        Novr. 30. 1785
                        Novr. 5. 1786
                        Novr. 18. 1786
                        March 31. 1787 
                        Ocr. 10– 1787
                        Jany.– 1789
                        May 12– 1789
                        